Citation Nr: 1541370	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  10-07 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for coronary artery disease (CAD) status post coronary artery bypass grafting claimed as a result of herbicide exposure.

2. Entitlement to service connection for prostate cancer claimed as a result of herbicide exposure.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for residuals of left broken collar bone. 

5. Entitlement to service connection for left hip scarring.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to July 1977 with additional service in the United States Marine Corps Reserve. 

This matter comes before the Board of Veterans' Appeals (the Board) from May 2009 and November 2010 rating decisions issued by the RO.

In his Substantive Appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO (Travel Board). In August 2014, he withdrew his request for a Board hearing. 

This appeal was processed using the VBMS paperless claims processing system.


FINDINGS OF FACT

1. Exposure to herbicides in service has not been established. 

2. The Veteran did not have duty or visitation in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 
 
3. The Veteran's personnel records document service in Thailand. 
 
 4. The Veteran has not been identified service duties that involved service on or near a base perimeter while in Thailand.

5. CAD was not manifest in service or within one year of separation, and is not related to service to include claimed exposure to herbicides therein. 

6. Prostate cancer was not manifest in service or within one year of separation, and is not related to service to include claimed exposure to herbicides therein. 

7. Hypertension did not manifest during service or within one year of separation and is not related to active service.

8. The Veteran's current residuals of broken left collar bone are related to injury incurred during service.

6. The Veteran's current left hip scar is related to injury incurred during service.


CONCLUSIONS OF LAW

1. The criteria for service connection for CAD are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2. The criteria for service connection for prostate cancer are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3. The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4. The criteria for service connection for residuals left broken collar bone have been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

5. The criteria for service connection for left hip scarring have been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in September 2007, December 2007 and March 2010. The claims were last adjudicated in November 2014.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's available service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

In addition, the Veteran was afforded VA examination in connection with his claim for service connection for residuals of left broken collar bone and left hip scarring. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examination is adequate with regard to these issues on appeal. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including heart disease, malignant tumors and hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113. 38 C.F.R. §§ 3.307, 3.309.

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013). As noted, heart disease, malignant tumors and hypertension are chronic diseases. 38 U.S.C.A. § 1101. 

Additionally, Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  

The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. 

VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630 -27641 (2003).  

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

CAD and Prostate Cancer

At the outset, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that these disabilities were incurred while engaging in combat.

The Board notes that the Veteran's service treatment records from his period of active service from March 1968 to July 1977 are not available for review.  The Board is aware that in such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim for CAD and prostate cancer has been undertaken with this heightened duty in mind.

Here, the Veteran contends that he developed CAD and prostate cancer due to exposure to Agent Orange during his service in Vietnam. Specifically, the Veteran asserts that he traveled in aircraft that stopped in Vietnam. He contends that en route from Iwakuni, Japan to Nam Phong, Thailand his aircraft stopped over in Bien Hoa, Vietnam. He asserts that he departed the aircraft for about 3-4 hours in Vietnam while supplies were being offloaded. Once the supplies were offloaded he re-boarded the aircraft and proceeded on to Thailand.

A December 1999 private treatment record reflects a diagnosis of CAD with angina. A January 2008 VA examination report confirms a diagnosis of prostate cancer and indicates the Veteran will be undergoing prostate removal. 

In this case, the Board finds that Veteran's CAD and prostate cancer are not related to his service.

VA has interpreted that regulation to mean that the presumption of service connection applies to those service members who physically set foot in the Republic of Vietnam. See Haas v. Peake, 544 F.3d 1306, 1308   (Fed. Cir. 2008). 

While the evidence of record shows that the Veteran has CAD and prostate cancer the Board finds that the Veteran did not serve in Vietnam under the above interpretation of the statute and regulation. Here, the personnel service records simply do not indicate that the Veteran stepped foot in Vietnam. Moreover, the Board notes that JSRRC researched the Veteran's unit and personnel records and found that the Veteran was assigned to the 1st MAW with VMA (AW) 533, MAG-12. However, the 1st MAW (MAG 12) was a different unit from than the 1st MAW (MAG 12 FWD) which was assigned duty in Bien Hoa, Vietnam. The 1st MAW (MAG 12) was assigned duty at MCAS Iwakuni, Japan. Thus, JSSRC concluded that it was less likely that the Veteran had service in the Republic of Vietnam. 

Thus, absent a showing that the Veteran set foot in Vietnam or served in the inland waterways, service connection for CAD and prostate cancer is not warranted on the presumptive basis. See 38 C.F.R. §§ 3.307(a) (6) (iii) , 3.309(e). 

To the extent that the Veteran alleges he developed CAD and prostate cancer due to exposure to Agent Orange during his service in Thailand, the Board notes that VA has also recognized that Agent Orange was sprayed near the perimeter of Air Force Bases in Thailand. See VA Adjudication Procedure Manual Rewrite, M21-1, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q). The Board is aware that the Veteran had service in Thailand. However, the Veteran has not indicated participating in service activities that involved duty on or near a base perimeter. Thus Agent Orange exposure as a result of his service in Thailand cannot be conceded. Moreover, the Board notes that the Veteran does not even allege Agent Orange exposure as a result of service in Thailand. 

Additionally, there is no evidence of CAD or a malignant tumor shown in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). No examiner at the time, or since, has established that there was a finding sufficient to establish CAD or a malignant tumor. In sum, characteristic manifestations sufficient to identify the disease (CAD and a malignant tumor) entity were not noted. Additionally, there is no assertion of continuity of or evidence of CAD or a malignant tumor within one year of separation from service. Thus, service connection cannot be awarded. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

Finally, though the Veteran has current disability, the evidence does not serve to link the onset of the CAD or prostate cancer to the period of active service. The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). There is no credible evidence or opinion that even suggests that there exists a medical relationship, or nexus, between the current CAD and prostate cancer and the Veteran's active service. 

To that end, the Board acknowledges the Veteran was not afforded a VA examination.  On the facts of this case, however, an examination is not required. VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the claim does not meet these requirements for obtaining a VA medical opinion. The record contains sufficient medical evidence to decide this claim.   

The only other evidence of record supporting these claims is the various general lay assertions.  In this case, the Board finds that the Veteran was competent to state that he has CAD and prostate cancer as such is confirmed by the record.  However, he has not established that he was, in fact, exposed to herbicide agents during service.  Here, his allegations are non-specific and are no more than conjecture.  Nothing is his pleadings establishes actual exposure and does not rise to the type of evidence addressed by Jandreau.

For the foregoing reasons, the Board finds that the claims of entitlement to service connection for CAD and prostate cancer claimed as a result of herbicide exposure must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Hypertension

The Veteran contends that his hypertension arose in 1993 while he served at Glenview Naval Air Station (during a period of service in the United States Marine Corps Reserve). A February 2004 private treatment record documents diagnosis of essential hypertension. 

However, the Board finds that the weight of the evidence, lay and medical, does not demonstrate that hypertension had its onset during service or within one year of separation from active duty service. Hypertension was not "noted," identified or diagnosed during this time period.  In essence, characteristic manifestations sufficient to identify the disease entity were not shown during this time frame.  38 U.S.C.A. § 1101, 1110, 1112, 1113; 38 C.F.R. § 3.303, 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
  
Further, to the extent that the Veteran asserts his hypertension onset during his period of Reserve service, the Board notes that service connection cannot be awarded on a presumptive basis because the presumptive service connection provisions in 38 U.S.C. § 1112, and 38 C.F.R. §§ 3.307, 3.309, are not applicable to periods of ACDUTRA and INACDUTRA. Smith v. Shinseki, 24 Vet.App. 40, 46-47 (2010).  There is no competent evidence that the Veteran's hypertension otherwise had its initial onset or was first diagnosed during a period of ACDUTRA.

The Board acknowledges the Veteran was not afforded a VA examination.  On the facts of this case, however, an examination is not required. VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the claim does not meet these requirements for obtaining a VA medical opinion.  Because the weight of the evidence demonstrates no cardiovascular injury or disease in service, and that symptoms of hypertension were not present in service or for many years thereafter, no examination is required.     

The only other evidence of record supporting this claim is the various general lay assertions.  In this case, the Board finds that the Veteran was competent to state that he has hypertension as such is confirmed by the record.  However, he is a lay person and is not shown to be competent to establish that his hypertension onset during a period of active duty service. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

For the foregoing reasons, the Board finds that the claims of entitlement to service connection for hypertension must be denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Residuals of Left Broken Collar Bone and Left Hip Scarring

The Veteran contends that he has current residuals of left broken collar bone and left hip scarring due to injury sustained during service in approximately 1975. Again, the Board notes that the Veteran's service treatment records from his period of active service from March 1968 to July 1977 are not available for review.  The Board is aware that in such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim for residuals of left broken collar bone and left hip scarring has been undertaken with this heightened duty in mind.

A December 1980 Reserve service treatment record documents the Veteran report that he fractured his left clavicle in 1976. He was in a sling for 6 weeks and had no problems since. An August 1985 Reserve service report of medical examination documents left flank old surgical scar secondary to the stone extraction. A January 1990 Reserve service report of medical examination documents fracture of left clavicle in 1974 and renal calculi on AD in 1969, surgical removal.

The January 2008 report of VA scars examination documents a 31 cm linear scar with slight hypopigmentation on the left flank, abdomen and back. The scar was superficial with a normal texture and no tenderness, adherence, ulceration or breakdown. It was not elevated and there was no underlying tissue loss except for depressed 2 cm area of upper pole of scar. There was no restriction of movement, inflammation, edema or keloid formation. In relevant part the examiner diagnosed surgical scar caused by or a result of surgery occurring during service.

A January 2008 report of VA joints examination reflects the Veteran's report of fracturing his left collar bone in a motorcycle accident in 1975. He complained of mild discomfort with abducting the left shoulder. On examination there was a lump on the distal portion of the clavicle which is the callus formation secondary to the initial fracture. Additionally, he had some limitation in range of motion. The diagnosis was remote left collar bone fracture that occurred in service.

In this case, in the absence of service treatment records from his period of active duty service and the Veteran's competent report of injury during service, the Board finds that service connection for residuals of a broken left collar bone and left hip scarring is warranted. Thus, the Board resolves all reasonable doubt in the Veteran's favor and awards service connection for residuals of broken left collar bone and left hip scarring. 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for CAD claimed as a result of herbicide exposure is denied.

Entitlement to service connection for prostate cancer claimed as a result of herbicide exposure is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for residuals of left broken collar bone is granted. 

Entitlement to service connection for left hip scarring is granted.




____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


